DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Objections

Claim 15 is objected to because of the following informalities:  the word “to” has been omitted prior to the phrase “an external bus” in Line 3.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  the words “a” or “the” have been omitted prior to the phrase “computing device” in Line 5.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  the phrase “at the least one” has been used in place of the phrase “wherein the at least one” in Line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 7-8, 15-16, 18-19 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation “the I3C slave device”.  There is insufficient antecedent basis for this limitation the claim.   For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted Claim 7 as being dependent upon Claim 4, which provides antecedent basis for this limitation.

Claim 15 recites the limitation “a second non-USB device has been connected [to] an external bus or external interface of the USB hub” In Lines 3-4.  It is unclear as to whether this refers to the same external bus or external bus interface of Claim 11, from which Claim 15 depends.


Claim 15 recites the limitation “a second non-USB device embedded within computing device” In Lines 5-6.  It is unclear as to whether this refers to the same computing device of Claim 11, from which Claim 15 depends.

Claim 18 is dependent upon itself.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted Claim 18 as being dependent upon Claim 17.


Claim 18 recites the limitation “the least one external bus or external interface”.  Due to its dependence upon itself, there is insufficient antecedent basis for this limitation the claim.   For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted Claim 18 as being dependent upon Claim 17, which provides antecedent basis, via its dependence upon Claim 11, for this limitation.

Claim 18 recites the limitation “the I3C slave device”.  Due to its dependence upon itself, there is insufficient antecedent basis for this limitation the claim.   For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted Claim 18 as being dependent upon Claim 17, which provides antecedent basis for this limitation.

Claim 18 recites the limitation “the I3C probe apparatus”.  Due to its dependence upon itself, there is insufficient antecedent basis for this limitation the claim.   For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted Claim 18 as being dependent upon Claim 17, which provides antecedent basis for this limitation.

Claim 19 recites the limitation “the computing device”.  Due to its dependence upon Claim 18, which depends upon itself, there is insufficient antecedent basis for this limitation the claim.   For the purposes of evaluating prior art with respect to 

Claim 19 recites the limitation “the host system”.  Due to its dependence upon Claim 18, which depends upon itself, there is insufficient antecedent basis for this limitation the claim.   For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted Claim 18 as being dependent upon Claim 17, which provides antecedent basis for this limitation.

Claim 19 recites the limitation “the embedded USB device or USB function”.  Due to its dependence upon Claim 18, which depends upon itself, there is insufficient antecedent basis for this limitation the claim.   For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted Claim 18 as being dependent upon Claim 17, which provides antecedent basis, via its dependence upon Claim 11, for this limitation.

Claim 22 is dependent upon itself.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted Claim 22 as being dependent upon Claim 21.

Claim 22 recites the limitation “the least one external bus or external interface”.  Due to its dependence upon itself, there is insufficient antecedent basis for this limitation the claim.   For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted Claim 22 as being dependent upon Claim 


Claim 22 recites the limitation “the computing device”.  Due to its dependence upon itself, there is insufficient antecedent basis for this limitation the claim.   For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted Claim 22 as being dependent upon Claim 21, which provides antecedent basis for this limitation.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, 11-13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO International Publication Number 2004/040546 to Mambakkam et al. “Mambakkam”).

In reference to Claim 1, Mambakkam discloses an apparatus (See Figure 2 Number 200) comprising a Universal Serial Bus (USB) virtual hub (See Paragraph 19), including: a USB upstream port (See Figure 2 Number 104); at least one external bus or external interface (See Figure 2 Number 121); wherein the apparatus is configured to, detect one or more devices connected to the at least one external bus or external interface or embedded in or attached to a computing device or computing system connected to at least one external device or external interface (See Paragraph 21), at least one of the one of more devices comprising a non-USB device (See Paragraph 21), wherein each non-USB device is configured to perform one or more functions (See Paragraphs 7 and 21); generate virtual USB configuration information corresponding to at least one of the one or more non-USB devices and the one or more functions configured to be performed by the one of the one or more non-USB devices (See Paragraph 21); and present the virtual USB configuration information to a host when the host is connected to the USB upstream port via a USB link (See Paragraph 21), wherein the virtual USB configuration information enables software running on the host to access at least one of, the one or more non-USB devices (See Paragraph 21); and the one or more functions configured to be performed by the one or more non-USB devices (See Paragraph 21), using communications employing a USB protocol sent between the host and the apparatus over the USB link (See Paragraphs 4-6 and 21).

In reference to Claim 3, Mambakkam discloses the limitations as applied to Claim 1 above.  Mambakkam further discloses that the apparatus is configured to: generate, for each non-USB device, virtual USB configuration information including, a) a virtual 

In reference to Claim 11, Mambakkam discloses a method comprising implementing a virtual USB hub (See Paragraph 19) having an upstream USB port (See Figure 2 Number 104) and at least one external bus or external interface (See Figure 2 Number 121); and enabling software running on a host connected to the upstream USB port via a USB link to communicate (See Paragraph 21) with at least one of, a first non-USB device connected to an external bus or external interface on the virtual USB hub; a first non-USB device embedded in a computing device connected to an external bus or external interface on the virtual USB hub; and one or more functions implemented by the first non-USB device connected to the external bus or external interface or implemented by the first non-USB device embedded in the computing device (See Paragraph 21).


In reference to Claim 12, Mambakkam discloses the limitations as applied to Claim 11 above.  Mambakkam further discloses detecting the first non-USB device is 

In reference to Claim 13, Mambakkam discloses the limitations as applied to Claim 12 above.  Mambakkam further discloses generating virtual USB configuration information corresponding to the first non-USB device, including, a) a virtual USB device connected to a downstream virtual port in the virtual USB hub; b) a virtual USB device connected to a downstream virtual port in the virtual USB hub and one or more virtual functions corresponding to the one of more functions that non-USB device is configured to perform; or c) for each of the one or more functions the non-USB device is configured to perform, a virtual USB device or virtual USB function connected to a downstream virtual port in the virtual USB hub (See Paragraph 21).

Claim 20 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claim(s) 1-3, 9-16, 20, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2002/0011516 to Lee (“Lee”).

In reference to Claim 1, Lee discloses an apparatus (See Figure 2 Number 250) comprising a Universal Serial Bus (USB) virtual hub (See Figures 2 and 3 Number 200 and Paragraph 61), including: a USB upstream port (See Figures 2 and 3 Number 201 and Paragraphs 56-57); at least one external bus or external interface (See Figure 2 Number 127, Figures 2 and 3 Number 203 and Paragraphs 58-61); wherein the apparatus is configured to, detect one or more devices connected to the at least one external bus or external interface or embedded in or attached to a computing device or computing system connected to at least one external device or external interface (See Figure 2 Number 140 and Paragraphs 81, 97, and 100), at least one of the one of more devices comprising a non-USB device (See Paragraphs 63, 65, and 96), wherein each non-USB device is configured to perform one or more functions (See Paragraphs 4-6); generate virtual USB configuration information corresponding to at least one of the one or more non-USB devices and the one or more functions configured to be performed by the one of the one or more non-USB devices (See Paragraphs 71-72, 87, and 95); and present the virtual USB configuration information to a host when the host is connected to the USB upstream port via a USB link (See Paragraphs 71-72 and 85-95), wherein the virtual USB configuration information enables software running on the host to 

In reference to Claim 2, Lee discloses the limitations as applied to Claim 1 above.  Lee further discloses a control function (See Figure 4 Number 410) connected to a downstream virtual port (See Figure 4 Number 310), wherein the control function includes an interface for controlling virtual ports in the virtual USB hub (See Paragraphs 73-75), and wherein the virtual USB configuration information further includes configuration information corresponding to the control function (See Paragraphs 74-75).

In reference to Claim 3, Lee discloses the limitations as applied to Claim 1 above.  Lee further discloses that the apparatus is configured to: generate, for each non-USB device, virtual USB configuration information including, a) a virtual USB device connected to a downstream virtual port in the virtual USB hub; b) a virtual USB device connected to a downstream virtual port in the virtual USB hub and one or more virtual functions corresponding to the one of more functions that non-USB device is configured to perform; or c) for each of the one or more functions that non-USB device is configured to perform, a virtual USB device or virtual USB function connected to a downstream virtual port in the virtual USB hub; and present USB configuration 


In reference to Claim 9, Lee discloses the limitations as applied to Claim 1 above.  Lee further discloses that the at least one external bus or external interface includes an external USB interface (See Paragraph 61), and wherein the apparatus is further configured to: detect a USB device connected to the external USB interface or a USB function embedded in a second apparatus connected to the external USB interface (See Paragraphs 34, 66, and 78); generate USB configuration information corresponding to the USB device or embedded USB function (See Paragraphs 25, 34, and 71); and present the USB configuration information to the host over the USB link, wherein the USB configuration information enables software running on the host to access the USB device or the embedded USB function using a USB protocol (See Paragraphs 25, 34, and 71).

In reference to Claim 10, Lee discloses the limitations as applied to Claim 1 above.  Lee further discloses that the apparatus is further configured to implement a virtual function corresponding to a physical USB device or USB function (See Paragraphs 61-64, 71-73, and 95); present virtual USB configuration corresponding to the virtual function to the host (See Paragraphs 25, 34, 71, and 87); and facilitate communication using a USB protocol between the virtual function and software running on the host (See Paragraphs 61-64, 71-73, and 95).


In reference to Claim 11, Lee discloses a method comprising implementing a virtual USB hub (See Figures 2 and 3 Number 200 and Paragraph 61) having an upstream USB port (See Figures 2 and 3 Number 201 and Paragraphs 56-57) and at least one external bus or external interface (See Figure 2 Number 127, Figures 2 and 3 Number 203 and Paragraphs 58-61); and enabling software running on a host connected to the upstream USB port via a USB link to communicate (See Paragraphs 71-72 and 85-95) with at least one of, a first non-USB device connected to an external bus or external interface on the virtual USB hub; a first non-USB device embedded in a computing device connected to an external bus or external interface on the virtual USB hub; and one or more functions implemented by the first non-USB device connected to the external bus or external interface or implemented by the first non-USB device embedded in the computing device (See Figure 2 Number 140 and Paragraphs 81, 97, and 100).

In reference to Claim 12, Lee discloses the limitations as applied to Claim 11 above.  Lee further discloses detecting the first non-USB device is connected to an external bus or external interface or the computing device having the first non-USB device embedded therein is connected to an external bus or external interface (See Figure 2 Number 140 and Paragraphs 81, 97, and 100); generating virtual USB configuration information corresponding to at least one of the first non-USB device and the one or more functions configured to be performed by the first non-USB device (See Paragraphs 71-72, 87, and 95); and presenting the virtual USB configuration information to the host (See Paragraphs 71-72 and 85-95), wherein the virtual USB configuration 

In reference to Claim 13, Lee discloses the limitations as applied to Claim 12 above.  Lee further discloses generating virtual USB configuration information corresponding to the first non-USB device, including, a) a virtual USB device connected to a downstream virtual port in the virtual USB hub; b) a virtual USB device connected to a downstream virtual port in the virtual USB hub and one or more virtual functions corresponding to the one of more functions that non-USB device is configured to perform; or c) for each of the one or more functions the non-USB device is configured to perform, a virtual USB device or virtual USB function connected to a downstream virtual port in the virtual USB hub (See Paragraphs 61-64, 71-73, and 87).


In reference to Claim 14, Lee discloses the limitations as applied to Claim 11 above.  Lee further discloses a control function (See Figure 4 Number 410) connected to a downstream virtual port (See Figure 4 Number 310), wherein the control function includes an interface for controlling virtual ports in the virtual USB hub (See Paragraphs 73-75), and wherein the virtual USB configuration information further includes configuration information corresponding to the control function (See Paragraphs 74-75).

In reference to Claim 15, Lee discloses the limitations as applied to Claim 11 above.  Lee further discloses detecting one of, a second non-USB device has been connected to an external bus or external interface of the virtual USB hub, a second non-USB device embedded within computing device has been activated; and a second non-USB device has been attached to the computing device interface (See Figure 2 Number 140 and Paragraphs 41, 81, 97, and 100), wherein the second non-USB device is configured to perform one or more functions (See Paragraphs 4-6 and 41); generating updated virtual USB configuration information corresponding to at least one of the second non-USB device and the one or more functions configured to be performed by the second non-USB device (See Paragraphs 71-72, 87, and 95); and presenting the updated virtual USB configuration information to the host (See Paragraphs 71-72 and 85-95), wherein the updated virtual USB configuration information is configured to enable the software running on the host to communicate with at least one of the second non-USB device (See Paragraphs 71-72 and 85-95) and the one or more functions configured to be performed by the second non-USB device using data transmissions sent over the USB link using the USB protocol (See Paragraphs 57-59, 71-75 and 98).

In reference to Claim 16, Lee discloses the limitations as applied to Claim 15 above.  Lee further discloses generating virtual USB configuration information corresponding to the second non- USB device, including, a) a virtual USB device connected to a downstream virtual port in the virtual USB hub; b) a virtual USB device connected to a downstream virtual port in the virtual USB hub and one or more virtual functions corresponding to the one of more functions that non-USB device is configured 

Claim 20 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claim 25 recites limitations which are substantially equivalent to those of Claim 10 and is rejected under similar reasoning.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-6, 17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to Claim(s) 1, 11, and 20 above, and further in view of “Introductions to the MIPI I3C Standardized Sensor Interface” by MIPI Alliance (“MIPI”).

In reference to Claim 4, Lee discloses the limitations as applied to Claim 1 above.  Lee further discloses that the non-USB device and interface to the non-USB device can be any type of non-USB device and non-USB interface (See Paragraphs 41, 63, 65, 96, and 106).  However, Lee does not explicitly disclose that at least one of the one or more non-USB devices is a I3C slave device or includes an I3C slave device.  MIPI discloses the use of an I3C interface for communicating with an I3C slave device (See Page 3 Paragraphs 1-2 and Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Lee using the I3C slave device of MIPI as the non-USB device, resulting in the invention of Claim 4, because Lee is not limited as to the type of non-USB device and non-USB interface used (See Paragraphs 41, 63, 65, 96, and 106 of Lee), and the simple substitution of the I3C slave device of MIPI as the non-USB device of Lee would have yielded the predictable result of reducing the number of physical pins used and supporting low power and high speed communications (See Page 3 Paragraph 1 of MIPI) and to allow the I3C device to connect to the host using an existing USB device without the need for glue logic and additional components, allowing interconnection with just one cable via a single USB communication interface, and featuring a low cost (See Paragraphs 25-31 of Lee).

In reference to Claim 5, Lee and MIPI discloses the limitations as applied to Claim 4 above.  Lee further discloses a non-USB master (See Figure 4 Number 450); and a non-USB client, configured to operate as a bridge between USB and non-USB 

In reference to Claim 6, Lee and MIPI discloses the limitations as applied to Claim 4 above.  Lee further discloses that the non-USB device is connected to an external interface on the apparatus comprising a non-USB bus (See Figure 1 Number 127 and Figure 4).  Lee further discloses the I3C slave device is connected to an external interface on the apparatus comprising an I3C bus  (See Page 3 Paragraphs 1-2 and Table 1).  


In reference to Claim 17, Lee discloses the limitations as applied to Claim 1 above.  Lee further discloses that the virtual USB hub is implemented in a probe apparatus including a non-USB master (See Figures 2-4 and Paragraph 45), further comprising implementing a USB-to-non-USB bridge to enable the host to communicate with the I3C master using the USB protocol (See Figure 4 Number 440).  Lee further discloses that the non-USB device and interface to the non-USB device can be any type of non-USB device and non-USB interface (See Paragraphs 41, 63, 65, 96, and 106).  However, Lee does not explicitly disclose that the probe apparatus is an I3C probe apparatus including an I3C master and the non-USB device comprises an I3C slave device.   MIPI discloses the use of an I3C interface for communicating between an I3C master device and an I3C slave device (See Page 3 Paragraphs 1-2 and Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Lee using the I3C master device of MIPI as 

In reference to Claim 21, Lee discloses the limitations as applied to Claim 1 above.  Lee further discloses that the apparatus includes a non-USB master (See Figures 2-4 and Paragraph 45) and at least one non-USB device comprises a slave either coupled to an external bus or external interface on the apparatus or embedded in a computing device coupled to an external bus or external interface on the apparatus (See Figures 2-4), and wherein the apparatus is configured to implement a USB-to-non-USB bridge to facilitate communication between the host computer and the non-USB master (See Figure 4 Number 440).  Lee further discloses that the non-USB device and interface to the non-USB device can be any type of non-USB device and non-USB interface (See Paragraphs 41, 63, 65, 96, and 106).  However, Lee does not explicitly disclose that the master is an I3C master and at least one non-USB device comprises an I3C slave.   MIPI discloses the use of an I3C interface for communicating between 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Lee using the I3C master device of MIPI as the master device and the I2C slave device of MIPI as the non-USB device, resulting in the invention of Claim 21, because Lee is not limited as to the type of non-USB device and non-USB interface used (See Paragraphs 41, 63, 65, 96, and 106 of Lee), and the simple substitution of the I3C master device of MIPI as the master device and the I2C slave device of MIPI as the non-USB device of Lee would have yielded the predictable result of reducing the number of physical pins used and supporting low power and high speed communications (See Page 3 Paragraph 1 of MIPI) and to allow the I3C device to connect to the host using an existing USB device without the need for glue logic and additional components, allowing interconnection with just one cable via a single USB communication interface, and featuring a low cost (See Paragraphs 25-31 of Lee).

In reference to Claim 22, Lee and MIPI discloses the limitations as applied to Claim 21 above.  MIPI further discloses that the at least one external bus or external interface includes a I3C bus, and wherein one or more I3C slaves are embedded in a computing device coupled to the apparatus via the I3C bus (See Page 3 Paragraphs 1-2 and Table 1).  

Claim(s) 7-8, 18-19, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and MIPI as applied to Claim(s) 6, 17, and 21 above, and further US Patent Application Publication Number 2017/0124016 to Gerber et al. (“Gerber”).

In reference to Claim 7, Lee and MIPI disclose the limitations as applied to Claim 6 above.  Lee further discloses that the non-USB device and external interface can be any type of non-USB device and interface (See Paragraphs 41, 63, 65, 96, and 106).  However, Lee and MIPI do not explicitly disclose that the at least one external bus or external interface includes an external USB Type-C interface, wherein the I3C slave device is included in computing device including the I3C slave device, and wherein SBU1 and SBU2 pins in the USB Type-C interface are used to implement an I3C bus over which signals are transmitted to facilitate communication between the apparatus and the I3C slave device.  Gerber discloses an external USB Type-C interface (See Figure 2 Number 208 and Paragraph 23), wherein an I3C slave device (See Figure 2 Number 216’) is included in computing device including the I3C slave device (See Figure 2 Number 204), and wherein SBU1 and SBU2 pins in the USB Type-C interface are used to implement an I3C bus over which signals are transmitted to facilitate communication between an apparatus and the I3C slave device (See Figure 2 Number 206 and Paragraphs 7-8 and 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Lee and MIPI using the USB Type-C interface transmitting I3C signals over the SBU1 and SBU pins of Gerber, resulting in the invention of Claim 7, because Lee is not limited as to the type of non-USB device and external interface used (See Paragraphs 41, 63, 65, 96, and 106 of Lee), and the 

In reference to Claim 8, Lee, MIPI, and Gerber disclose the limitations as applied to Claim 7 above.  Lee further discloses that the computing device includes an embedded USB device or USB function (See Figure 2 Numbers 120 and 130).  Gerber further discloses that the computing device includes an embedded USB device or USB function (See Figure 2 Number 220’), and the USB Type-C interface is used to enable the apparatus to communicate with the embedded USB device or USB function (See Paragraphs 7-8 and 22).

In reference to Claim 18, Lee and MIPI disclose the limitations as applied to Claim 17 above.  Lee further discloses that the non-USB device and external interface can be any type of non-USB device and interface (See Paragraphs 41, 63, 65, 96, and 106).  However, Lee and MIPI do not explicitly disclose that the at least one external bus or external interface comprises a USB Type-C interface and wherein the I3C slave 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Lee and MIPI using the USB Type-C interface transmitting I3C signals over the SBU1 and SBU pins of Gerber, resulting in the invention of Claim 18, because Lee is not limited as to the type of non-USB device and external interface used (See Paragraphs 41, 63, 65, 96, and 106 of Lee), and the simple substitution of the USB Type-C interface transmitting I3C signals over the SBU1 and SBU pins of Gerber as the I3C interface of Lee and MIPI would have yielded the predictable result of communicating the I3C data over a USB Type-C cable, thus enabling more flexible architectural design for enhance performance and reduced costs (See Paragraph 7 of Gerber); because USB Type-C is increasingly popular standard interface (See Paragraph 5 of Gerber); and to allow the I3C device to connect to the host using an existing USB device without the need for glue logic and additional 

In reference to Claim 19, Lee, MIPI, and Gerber disclose the limitations as applied to Claim 18 above.  Lee further discloses that the computing device includes an embedded USB device or USB function (See Figure 2 Numbers 120 and 130).  Gerber further discloses that the computing device includes an embedded USB device or USB function (See Figure 2 Number 220’), and the USB Type-C interface is used to enable software running on the host to communicate with the embedded USB device or USB function using a USB protocol (See Paragraphs 7-8 and 22).

Claim 23 recites limitations which are substantially equivalent to those of Claim 7 and is rejected under similar reasoning.

Claim 24 recites limitations which are substantially equivalent to those of Claim 8 and is rejected under similar reasoning.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 1 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186